DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Objection - Abstract
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  See 37 CFR 1.72 (b).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 contains the trademark/trade name Bluetooth and WiFi. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph (now 112b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 2-9, 12-15, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jameel (US 2013/0321178).
Regarding claims 2, 6, 17, and 20 Jameel discloses a vehicle method, nontransitory medium, and electronic control unit (hardware 400; Jameel at 0114), comprising:
A first communication interface configured to provide communication with a remote server (radio unit 405; Jameel at 0117, 0120).
A second communication interface configured to connect to a user electronic device (NFC unit 415; Jameel at 0119).
A processor coupled to the first communication interface and the second communication interface (processor 402; Jameel at 0115) and configured to receive via the first communication interface from the remote server an indication to provide access to use of the vehicle to a user associated with the user electronic device (server updates vehicle with reservation information including user info; Jameel at 0120, 0125), establish a connection to the user electronic device via the second communication interface (NFC 

Regarding claim 3, Jameel discloses wherein the first communication interface comprises a cellular interface (wireless mobile telephone network; Jameel at 0117).

Regarding claim 4, wherein the second communication interface comprises a wireless interface (Jameel at 0119).

Regarding claim 5, as best understood, Jameel discloses wherein the wireless interface comprises one or more of Bluetooth, Global System for Mobile Communication (GDM), near field communication (NFC), cellular, radiofrequency, and WiFi.(Jameel at 0119)

Regarding claims 7 and 18, Jameel discloses wherein the server is configured to provide the access signal based at least in part on a user interaction with the server via the user electronic device (user can reserve vehicle via mobile device 120B, server can provide unlocking signal; Jameel at 0014, 0051, 0069, 0125).

Regarding claim 8, Jameel discloses wherein the user interaction is provided via an app on the user electronic device (app on computing device; Jameel at 0042, 0069).



Regarding claim 12, Jameel discloses wherein the processor is configured to monitor a location of the vehicle (Jameel at 0117).

Regarding claim 13, Jameel discloses wherein the processor is configured to detect unauthorized movement of the vehicle (e.g. in an unauthorized zone of travel; Jameel at 0053, 0145).

Regarding claim 14, Jameel discloses wherein the processor is configured to take a responsive action in response to detecting unauthorized movement of the vehicle (alert generated; Jameel at 0145).

Regarding claim 15, Jameel discloses wherein the responsive action includes activating one or both of a visual alarm and an audible alarm on the vehicle (current operator receives a warning message; Jameel at 0145).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5a.	Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jameel, as applied above, and further in view of Wu (US 2013/0116892).
Regarding claims 10 and 19, Jameel is silent as to wherein the locking mechanism comprises a wheel lock.
Wu, in a similar invention in the same field of endeavor, teaches locking a vehicle wheel to prevent unauthorized use of the vehicle (Wu at 0065).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Jameel with the wheel lock of Wu.  Doing so would prevent unauthorized movement of the vehicle.

5b.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jameel, as applied above, and further in view of Kamiya (US 2011/0054735).
Regarding claim 11, Jameel is silent as to wherein the locking mechanism comprises a steering column lock.
Kamiya teaches locking the steering wheel of the vehicle to prevent unauthorized use (Kamiya at 0003).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Jameel with the steering column lock of Kamiya.  Doing so would prevent unauthorized usage of the vehicle.

Claim Objections
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        27 February 2021